Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 are under consideration in the instant Office Action

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 14-15,17-24, 26, 54-65 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of alleviating symptoms of a tauopathy, does not reasonably provide enablement for a method of preventing a tauopathy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1 recites a method of treating tauopathies, particularly AD (claims 14-15 and 17-18), by administering anti-tau antibodies. The instant specification makes clear that “treating” includes completely preventing, such as preventing occurrence or recurrence of disease (see paragraph 82). The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Rafii et al., 2009 (IDS) that states in the abstract “current FDA-approved drugs for Alzheimer’s disease do not prevent or reverse the disease, and provide only modest symptomatic benefits”. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed. Moreover, AD is well known in the art as a sporadic disease. The state of the art is such that predicting who will and will not suffer Alzheimer's disease is unpredictable. One of skill in the art, upon practicing the instantly claimed method, would be unable to determine if AD was actually prevented or if the subject would simply not have developed the disease even absent treatment. With respect to curing or causing regression of the disease, AD is notoriously well-known in the art as a chronic neurodegenerative disease resulting in neuronal death and brain tissue atrophy. There is no evidence of record which would suggest that administering the antibody would result in the regrowth of neurons, nor is there any scientific rationale to expect such an event to occur given the post-mitotic nature of neurons. One of skill in the art has no expectation that the instant method will cure or reverse AD, and it would require undue experimentation on the part of the practitioner to utilize the method in such a manner.
	Therefore, claims 1-9, 11, 14-15, 17-24, 26, 54-65 and 68 are not enabled for the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-37, 40-45 and 63-64 of U.S. Patent No. 10,711,058. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘058 claims the same tau antibody with the same CDRs found in the instant SEQ ID NOs: 20-25 and instant SEQ ID NOs: 18 and 19 and claim methods of treating tauopathies and increasing cognitive memory and reducing the level of tau proteins. In regards to the required dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A).

Claims 1-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,427,629. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘629 claims the same tau antibody with the same CDRs found in the instant SEQ ID NOs: 20-25 and instant SEQ ID NOs: 18 and 19 and claim methods of treating tauopathies and increasing cognitive memory and reducing the level of tau proteins. In regards to the required dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A).

Claims 1-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-106 of U.S. Patent No. 10, 112,990. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘990 claims the same tau antibody with the same CDRs found in the instant SEQ ID NOs: 20-25 and instant SEQ ID NOs: 18 and 19. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).
Further, regarding the dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A).

Claims 11-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-85 of U.S. Patent No. 10,336, 819. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘819 claims the same tau antibody with the same CDRs found in the instant SEQ ID NOs: 20-25 and instant SEQ ID NOs: 18 and 19 and claim methods of treating tauopathies and increasing cognitive memory and reducing the level of tau proteins. In regards to the required dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A).

Claims 1-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-78 of U.S. Patent No. 10,329,344. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘344 claims the same tau antibody with the same CDRs found in the instant SEQ ID NOs: 20-25 and instant SEQ ID NOs: 18 and 19 and claim methods of treating tauopathies and increasing cognitive memory and reducing the level of tau proteins. In regards to the required dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A).

Claims 1-9, 11, 14-15, 17-24, 26-27, 35, 54-65 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,633,436. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘436 claims the same tau antibody with the same CDRs found in the instant SEQ ID NOs: 20-25 and instant SEQ ID NOs: 18 and 19. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).
Further, regarding the dosages: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, See MPEP § 2144.05, II(A).

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Examiner, Art Unit 1649